Citation Nr: 0917668	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran has basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 19, 1961 to July 18, 
1963.  He also had additional service in the United States 
Army Reserves, with 13 days of verified Active Duty for 
Training in 1964, and 15 days of ACDUTRA in 1965. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).   
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2005.  The Board remanded the case for 
additional development in January 2007.  


FINDINGS OF FACT

1.  The Veteran's only active service was from July 19, 1961 
to July 18, 1963, which was not in Vietnam, and was not 
during a period of war.  

2..  The Veteran's only service during a period of war was 
active duty for training and/or inactive duty training in the 
United States Army Reserve which does not qualify him for 
pension benefits.  

3.  The document submitted by the Veteran purporting to show 
additional active service is not an original service 
department document, is not an acceptable copy, and does not 
establish that he had active duty during a period of war.

4.  The Veteran was not discharged from service for a 
service-connected disability.  




CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2007 and September 2007 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  Although the 
Veteran's initial duty-to-assist letter was not provided 
prior to the adjudication of the claim, subsequent to the 
issuance of the letters he was provided an opportunity to 
submit evidence, and his claim was then readjudicated.  The 
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  He has 
had a hearing.  Appropriate efforts were made to confirm all 
periods of active service, to include contact the National 
Personnel Records Center (NPRC).  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a).  An Veteran meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

With respect to the Vietnam era, the period of war begins on 
February 28, 1961, and ends May 7, 1975, in the case of a 
Veteran who service in the Republic of Vietnam during that 
period.  In all other cases, the wartime period begins on 
August 5, 1964, and ends on May 7, 1975.  38 C.F.R. § 3.2(f).  

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA. 38 
U.S.C.A. § 101(21).  See also 38 C.F.R. § 3.6(b) which states 
that Active duty means full time duty in the Armed Forces 
other than active duty for training.   

Active military, naval, or air service also includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty or period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).

The threshold question that must be resolved in this appeal 
is whether the Veteran can be recognized as a wartime 
Veteran, as defined by VA laws and regulations, for 
nonservice connected pension purposes.  The Veteran asserts 
that he had service which meets the requirements for basic 
eligibility for pension because it was more than 90 days.  He 
presented testimony to this effect during the hearing held 
before the undersigned.  

The Veteran had active service from July 19, 1961 to July 18, 
1963; however, his service was not in Vietnam, and therefore 
this active service is not considered to have been performed 
during a period of war.  

The Board notes that the Veteran had subsequent periods of 
active duty for training.  His Form 214 shows that the 
terminal date of his reserve obligation as July 18, 1967.  
His service personnel records reflect service in the United 
States Army Reserves, with 13 days of verified Active Duty 
for Training in 1964(in July), and 30 days of ACDUTRA in 1965 
(in July and December).  He has also alleged additional 
periods of reserve service which could not be verified.  
Regardless, it appears that there is no question that he did 
not have any active service during the period from begins on 
August 5, 1964, and ends on May 7, 1975. 

Although the Veteran may have had periods of active duty for 
training and/or inactive duty training during a period of 
war, this does not qualify him for VA pension.  Pension 
requires active duty service during a period of war, and 
ACDUTRA is specifically exempted from the definition of 
active duty. 38 C.F.R. § 3.6(b)(1) (2008).  Additionally, the 
evidence does not show that the Veteran was released from his 
reserve service due to a service-connected disability.  

The Board must accept the service department's 
determinations. See 38 C.F.R. § 3.203; see also Venturella v. 
Gober, 10 Vet. App. 340, 341-342 (1997); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  The Board has no equitable powers to 
do otherwise.

In reaching the foregoing conclusions, the Board has noted 
that the Veteran has presented documents issued by the state 
of Missouri thanking him for service during the Vietnam War.  
The Board finds, however, that this evidence does not meet 
requirements regarding evidence needed to establish basic 
eligibility for pension which are contained in 38 C.F.R. 
§ 3.203 (Service records as evidence of service and character 
of discharge) which provides as follows:.
(a) Evidence submitted by a claimant.  For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody or, if the copy was submitted by an 
accredited agent, attorney or service organization 
representative who has successfully completed VA-prescribed 
training on military records, and who certifies that it is a 
true and exact copy of either an original document or of a 
copy issued by the service department or a public custodian 
of records; and 
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.
(b) Additional requirements for pension claimants.  In 
addition to meeting the requirements of paragraph (a) of this 
section, a document submitted to establish a creditable 
period of wartime service for pension entitlement may be 
accepted without verification if the document (or other 
evidence of record) shows:
(1) Service of 4 months or more; or
(2) Discharge for disability incurred in line of duty; or
(3) Ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.
(c) Verification from the service department.  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section (and paragraph (b) of this section in pension 
claims), the Department of Veterans Affairs shall request 
verification of service from the service department. However, 
payment of nonservice-connected burial benefits may be 
authorized, if otherwise in order, based upon evidence of 
service which VA relied upon to authorize payment of 
compensation or pension during the Veteran's lifetime, 
provided that there is no evidence which would serve to 
create doubt as to the correctness of that service evidence. 
If it appears that a length of service requirement may not be 
met (e.g., the 90 days wartime service requirement to receive 
pension under 38 U.S.C. 1521(j)), the Department of Veterans 
Affairs shall request a complete statement of service to 
determine if there are any periods of active service that are 
required to be excluded under §3.15.

The document submitted by the Veteran purporting to show 
additional active service is not an original service 
department document, is not an acceptable copy, and does not 
establish that he had active duty during a period of war.  
The Board therefore finds that any reserve does not meet the 
definition of active duty or active service under 38 U.S.C.A. 
§ 101(21), (24) or otherwise meet any of the service 
eligibility criteria under 38 U.S.C.A. § 1521(a).  
Accordingly, the evidence shows that the Veteran has no 
qualifying military service that would render him eligible 
for non-service-connected pension. See Laruan v. West, 11 
Vet. App. 80, 84 (1998), citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).


ORDER

Basic eligibility for non-service-connected VA pension 
benefits is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


